Dear Mr. Erdey:
In your letter of November 19, 1979, you state that your term or office as Mayor of the Town of Livingston will expire on June 30, 1980. You state you do not intend to seek re-election. In light of these facts, you ask whether it would be permissible for you to move your residence outside the corporate limits of the Town of Livingston without losing your eligibility to serve the remainder of your term.
R.S. 33:384 states, "The mayor shall be a qualified elector of the municipality, and he must have been a resident of the parish for two years."
This statute requires the mayor to be a resident of the municipality which he serves. However, no vacancy will be automatically created in the office of mayor if you move outside the city limits. However, such a move would be grounds for the Board of Aldermen of the Town of Livingston to declare a vacancy in the office of mayor and appoint someone to fill the remainder or the term. (Williamson vs. Village of Baskin, 339 So.2d 474)
It is hoped this opinion has answered your questions. If we can be of further assistance, please contact us.
Sincerely yours,
                                WILLIAM J. GUSTE, JR. ATTORNEY GENERAL
                                BY: TOMMY D. TEAGUE STAFF ATTORNEY
TDT/dyj
77-932
77 — OFFICERS — Local  Municipal; Selection, Qualifications                   State of Louisiana                   Tenure Vancancies DEPARTMENT OF JUSTICE                1974 Louisiana Constitution Art.  10 Sec. 28
WILLIAM J. GUSTE, JR     Baton Rouge    R.S. 33:384
ATTORNEY GENERAL            70804       Art 10. Sec. 28             June 24, 1977              A vacancy does not automatically occur when mayor of Lawrenson OPINION NO. 77-932          Act municipality moves outside of town. However, town council has grounds to declare a vacancy and proceed with a special election.
Honorable H. Alton Spillers, Jr. Mayor, Town of Chatham Chatham, Louisiana 71226